85038: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33636: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85038


Short Caption:WAGNER VS. CEGAVSKE (BALLOT ISSUE)Court:Supreme Court


Related Case(s):85037


Lower Court Case(s):Carson City - First Judicial District - 22OC000411BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSue WagnerDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentBarbara K. CegavskeAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						Laena St Jules
							(Attorney General/Carson City)
						


RespondentProtect Our GirlsJason D. Guinasso
							(Hutchison & Steffen, LLC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


07/19/2022Filing FeeFiling Fee Paid. $250.00 from Wolf Rifkin Shapiro Schulman & Rabkin.  Check no. 4811. (SC)


07/19/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-22703




07/19/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-22706




07/28/2022MotionFiled Stipulation Shortening Briefing Schedule and Request to Expedite Appeal. (SC)22-23813




08/01/2022Order/ProceduralFiled Order Granting Motion in Part.  The parties have filed a stipulation to expedite the briefing and resolution of this appeal.  Appellant shall have until August 8, 2022, to file and serve the opening brief and appendix.  Respondents shall have until August 22, 2022, to file and serve their answering briefs.  Appellant shall have until September 2, 2022, to file and serve any reply brief.  The motion is denied without prejudice to the extent the parties seek an expedited resolution of this appeal.  The parties may file a renewed motion to expedite resolution of this appeal within 7 days of the date of this order, if deemed warranted.  (SC)22-24057




08/02/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-24146




08/08/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-24797




08/08/2022BriefFiled Appellant's Opening Brief. (SC)22-24801




08/08/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-24802




08/22/2022BriefFiled Respondent's (Barbara K. Cegavske) Answering Brief. (SC)22-26080




08/22/2022BriefFiled Respondent's (Protect Our Girls) Answering Brief. (SC)22-26217




09/02/2022BriefFiled Appellant's Reply Brief. (SC)22-27660




09/06/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/06/2022Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 7, 2022, at 1:30 p.m. in Las Vegas.  The argument shall be limited to 30 minutes. (SC)22-31518




10/12/2022Notice/IncomingFiled Appellant's Notice of Appearance at Oral Argument. (SC)22-32167




10/24/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-33335




10/24/2022MotionFiled Joint Unopposed Motion of the Parties for Stipulated Resolution, to Dismiss Appeal, and for Vacatur of District Court Order. (SC)22-33390




10/25/2022Order/DispositionalFiled Order/Stipulated Dismissal. Order Dismissing Appeal and Vacating Oral Argument. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees. Further, the oral argument in this matter currently scheduled for November 7, 2022, at 1:30 p.m. is vacated.  Case Closed/No Remittitur Issued. (SC)22-33636





Combined Case View